DETAILED ACTION
This is a response to the Amendment to Application # 17/143,674 filed on May 2, 2022 in which claims 1-9 and 11-20 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on May 2, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2022 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-9 and 11-20 are pending, of which claim 4 is rejected under 35 U.S.C. § 112(d) and claims 1-9 and 11-20 are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claims 1-9 and 11-20 recite the term “modality.” Based on the examiner’s understanding of the present specification, this appears to refer to contextual information. If this is not the intended interpretation, the examiner recommends Applicant provide a citation to the appropriate location in the present specification that defines this term or amending the claim to better define the intended interpretation. 

Claims 9 and 19 recite that the obtained input includes a link to a coupon and that the second customized content includes the coupon. The coupon appears be intended for human perception (e.g., intended to be viewed by a user). Therefore, the particular informational content that is the coupon is non-functional descriptive material (NFDM).1  The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020). Therefore, the NFDM is not accorded any patentable weight.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 4, this claim merely repeats a limitation from parent claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	
	Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-8, 11-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Moskowitz 2019/0147043 (hereinafter Moskowitz) in view of Jenks et al., US Patent 10,505,875 (hereinafter Jenks), both cited on the Notice of References Cited dated November 3, 2021.

Regarding claim 1, Moskowitz discloses a method of generating a customized image content, the method comprising “obtaining an input from a user” (Moskowitz ¶ 48) where the user receives an electronic message in the form of text input. Additionally, Moskowitz discloses “extracting, from the input of the user, at least one keyword comprising at least one emotional expression” (Moskowitz ¶ 54) where the sematic layer recognizes keywords in natural language syntax and indicates that this language may be “emotionally-charged” (i.e., an emotional expression). Further, Moskowitz discloses “detecting, from the input, a modality of the input comprising a text format” (Moskowitz ¶ 66) where a sender context is detected. Moreover, Moskowitz discloses “categorizing the modality” (Moskowitz ¶ 66) where the sender context is categorized as “social media data associated with the particular user, data obtained from IoT (internet of things) devices associated with the particular user, data obtained from wearable devices associated with the particular user, genetic profile data associated with the particular user, and stress data of the particular user.” Likewise, Moskowitz discloses “categorizing … the at least one emotional expression” (Moskowitz ¶ 55, see also ¶ 61) where the language (i.e., the at least one emotional expression) is categorized with an attribute tag. Moskowitz also discloses that the categorizing is “based on a machine learning” (Moskowitz ¶ 55) by teaching that the steps may be performed by machine learning. In addition, Moskowitz discloses “determining a mode of the customized content from a plurality of modes, based on the categorized modality of the input, the plurality of modes comprising an image mode and a text mode” (Moskowitz ¶ 68) by determining that a graphical addition (i.e., an image mode) is to be added to the message. Furthermore, Moskowitz discloses “determining, by searching a network or a local storage, at least one image related to the at least one emotional expression” (Moskowitz ¶ 68) by selecting from the library of sentiment vectors, a graphical addition (i.e., an image). Finally, Moskowitz discloses “generating the customized image content comprising the at least one image and an image corresponding to and converted from the at least one emotional expression based on the determined mode” (Moskowitz ¶ 95 and Fig. 13) by giving an example of such a message.
Although Moskowitz discloses the use of a machine learning method, it does not specify the presence of a learned model and a predefined model. Therefore, Moskowitz does not appear to explicitly disclose “categorizing the modality and the at least one emotional expression based on a learned model and a predefined model.”
However, Jenks discloses that data may be categorized based on a learned model and a predefined model (Jenks col. 11, ll. 19-40 and col. 24, ll. 25-33) by teaching that more than one model may be used and that the model may be a static model (i.e., a predefined model) or a dynamic model that is refined over time (i.e., a learned model).
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Jenks was combined with Moskowitz, the generic machine learning of Moskowitz would be replaced with the specific use of a learned model and a predefined model, as taught by Jenks. Therefore, the combination of Moskowitz and Jenks at least teaches and/or suggests “categorizing the modality and the at least one emotional expression based on a learned model and a predefined model,” rendering it obvious.
Moskowitz and Jenks are analogous art because they are from the “same field of endeavor,” namely that of using machine learning for categorizing data.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moskowitz and Jenks before him or her to modify the machine learning of Moskowitz to include the use of learned and predefined models of Jenks.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Moskowitz differs from the claimed invention by including generic machine learning in place of the claimed learned and predefined models. Further, Jenks teaches that the user of learned and predefined models was well known in the art. One of ordinary skill in the art could have predictably substituted the learned and predefined models of Jenks for the generic machine learning of Moskowitz because Moskowitz clearly intends to encompass any suitable forms of machine learning.

Regarding claim 12, it merely recites an apparatus for performing the method of claim 1. The apparatus comprises computer hardware and software modules for performing the various functions. The combination of Moskowitz and Jenks comprises computer hardware (Moskowitz Abstract) and software modules for performing the same functions. Thus, claim Jenks is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a non-transitory computer readable medium for performing the method of claim 1. The medium comprises computer hardware and software modules for performing the various functions. The combination of Moskowitz and Jenks comprises computer hardware (Moskowitz Abstract) and software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 13, the combination of Moskowitz and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz and Jenks discloses “wherein the detecting the modality of the input comprises: detecting an emotion based on the emotional expression or an activity of the user based on texts recognized in the input” (Moskowitz ¶ 54) where the sematic layer recognizes keywords in natural language syntax and indicates that this language may be “emotionally-charged” (i.e., an emotional expression). Further, the combination of Moskowitz and Jenks discloses “categorizing the modality and the at least one emotional expression based on the detected emotion of the user or the detected activity of the user” (Moskowitz ¶ 55, 66) by categorizing the data based on the sentiment vector, which includes the emotional expression.

Regarding claims 3 and 14, the combination of Moskowitz and Jenks discloses the limitations contained in parent claims 2 and 13 for the reasons discussed above. In addition, the combination of Moskowitz and Jenks discloses “wherein the generating the customized image content comprises generating the customized content image based on the determined mode and the detected emotion of the user” (Moskowitz ¶ 68) by generating the graphical addition based on the sentiment vector.

Regarding claim 4, the combination of Moskowitz and Jenks discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Moskowitz and Jenks  at least teaches and/or suggests “wherein the categorizing the modality and the at least one emotional expression comprises categorizing the modality and the at least one emotional expression further based on the learned model and the predefined model” (Moskowitz ¶¶ 55, 61, and 66 and Jenks col. 11, ll. 19-40 and col. 24, ll. 25-33) for the reasons discussed above in regard to parent claim 1.

Regarding claims 5 and 15, the combination of Moskowitz and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz and Jenks discloses “obtaining intent information based on texts extracted from the input.” (Jenks col. 5, l. 58-col. 6, l. 10). Additionally, the combination of Moskowitz and Jenks discloses “wherein the texts extracted from the input comprise at least one verb or one adjective” (Moskowitz ¶ 54) where the extracted text comprises the verb “is.” Finally, the combination of Moskowitz and Jenks discloses “wherein the generating the customized image content comprises generating the customized image content based on the extracted texts and the determined mode” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the user’s internet.

Regarding claims 6 and 16, the combination of Moskowitz and Jenks discloses the limitations contained in parent claims 5 and 15 for the reasons discussed above. In addition, the combination of Moskowitz and Jenks discloses “determining at least one of a font size, a font type, or a color of the texts, based on the intent information” (Moskowitz ¶ 68) by determining the sentiment based on the color. Further, the combination of Moskowitz and Jenks discloses “wherein the generating the customized image content comprises generating the customized image content based on the determined mode and the at least one of the font size, the font type, or the color of the texts” (Jenks col. 46, l. 66-col. 47, l. 26 and Barker ¶ 137) by selecting a template based on the category of input, which include the contextual information representing the sentiment, which would include the font type, when Barker was combined with Jenks.

Regarding claims 7 and 17, the combination of Moskowitz and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz and Jenks discloses “obtaining intent information based on texts extracted from the input” (Jenks col. 5, l. 58-col. 6, l. 10) by determining the user’s intent to have dinner. Further, the combination of Moskowitz and Jenks discloses “determining a layout of the customized image content based on the intent information, wherein the generating the customized image content comprises generating the customized image content based on the layout and the determined mode” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the user’s internet. 

Regarding claims 8 and 18, the combination of Moskowitz and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz and Jenks discloses “obtaining at least one of time information or location information from the input” (Jenks col. 4, l. 65-co. 5, l. 15) by receiving time and location information. Further, the combination of Moskowitz and Jenks discloses “wherein the generating the customized image content comprises generating the customized image content based on the determined mode and the at least one of the time information or the location information” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the time and/or location.

Regarding claim 11, the combination of Moskowitz and Jenks discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Moskowitz and Jenks discloses “obtaining intent information, which indicates an intention of the user, based on texts extracted from the input, wherein the input comprises a plurality of texts” (Jenks col. 5, l. 58-col. 6, l. 10) by determining the user’s intent to have dinner. Further, the combination of Moskowitz and Jenks discloses “wherein the generating the customized image content comprises generating the customized image content based on the intent information” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the user’s internet.

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Moskowitz in view of Jenks, as applied to claims 1 and 12 above, in further view of Jiang, US Publication 2018/0308121 (hereinafter Jiang), as cited on the Notice of References Cited dated March 1, 2022.
	
Regarding claims 9 and 19, the combination of Moskowitz and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz and Jenks does not appear to explicitly disclose “wherein the input comprises a link to a coupon, and the customized image content comprises the coupon.”
However, Jiang discloses a message generation system including the steps of “wherein the input comprises a link to a coupon” (Jiang ¶ 102) by disclosing that a user may input a decision to share a coupon in the form of a network link. Additionally, Jiang discloses “the customized image content comprises the coupon” (Jiang ¶ 68 and Fig. 4D) by giving an example of the created message including the coupon bar code. 
Moskowitz , Jenks, and Jiang are analogous art because they are from the “same field of endeavor,” namely that of message creation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moskowitz, Jenks, and Jiang before him or her to modify the messages of Moskowitz and Jenks to include the coupons of Jiang.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Moskowitz and Jenks differs from the claimed invention by including different content, such as calendar information, in place of the claimed coupons. Further, Jiang teaches that inserting coupons into a message was well known in the art. One of ordinary skill in the art could have predictably substituted the coupon of Jiang for the calendar data of Moskowitz and Jenks because both are merely non-functional descriptive material and the substation would not affect the structure of the disclosed method.

Response to Arguments
Applicant’s arguments filed May 2, 2022, with respect to the objection to the specification and the rejection of claims 1-9 and 11-20 under 35 U.S.C. § 101 (Remarks 11-13) have been fully considered and are persuasive. The objection to the specification and the rejection of claims 1-9 and 11-20 under 35 U.S.C. § 101 have been withdrawn. 

Applicant’s arguments filed May 2, 2022, with respect to the rejection of claims 1-9 and 11-20 under 35 U.S.C. §§ 102 and 103 (Remarks 13-18) have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Geiselhart et al., US Publication 2020/0133238, Digital assistant capable of determining the emotion of user input. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM which is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).